          Case 1:20-cv-00080-JMC Document 116 Filed 12/14/20 Page 1 of 4



Patrick J. Murphy, WSB No. 5-1779
Zara S. Mason, WSB No. 7-6267
WILLIAMS, PORTER, DAY & NEVILLE, P.C.
159 North Wolcott, Suite 400
P.O. Box 10700
Casper, WY 82602-3902
Telephone: (307) 265-0700
Facsimile: (307) 266-2306
E-Mail: pmurphy@wpdn.net

Christopher K. Ralston (Admitted Pro Hac Vice)
Lindsay Calhoun (Admitted Pro Hac Vice)
James Gilbert (Admitted Pro Hac Vice)
PHELPS DUNBAR LLP
Canal Place
365 Canal Street, Suite 2000
New Orleans, LA 70130
Telephone: 504-584-9358
Facsimile: 504-568-9130
Email: chris.ralston@phelps.com
       lindsay.calhoun@phelps.com
       james.gilbert@phelps.com

Attorneys for The Trial Lawyers College

                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF WYOMING
                                     CASPER DIVISION

   THE TRIAL LAWYERS COLLEGE,                    )
   a nonprofit corporation                       )
                                                 )   CIVIL ACTION NO. 1:20-cv-0080
   Plaintiff,                                    )
                                                 )    ___________________________
   v.                                            )
                                                 )         JUDGE CARSON
   GERRY SPENCES TRIAL                           )
   LAWYERS COLLEGE AT                            )   MAGISTRATE JUDGE CARMAN
   THUNDERHEAD RANCH, a                          )
   nonprofit corporation, and GERALD             )
   L. SPENCE, JOHN ZELBST, REX                   )
   PARRIS, JOSEPH H. LOW, KENT                   )
   SPENCE, JOHN JOYCE, and                       )
   DANIEL AMBROSE, individuals.

   Defendants.




PD.30393207.1
         Case 1:20-cv-00080-JMC Document 116 Filed 12/14/20 Page 2 of 4




                 TLC’S MOTION TO STRIKE DEFENDANTS’
       FIRST AMENDED ANSWER TO SECOND AMENDED COMPLAINT AND
                 COUNTERCLAIMS/THIRD PARTY CLAIMS

        PLAINTIFF The Trial Lawyers College, (“Plaintiff” or “TLC”) respectfully moves the

Court to strike Defendants’ First Amended Answer to Second Amended Complaint and

Counterclaims/Third Party Claims (Rec. Doc. 108) as it is both untimely and procedurally

improper.1 As more fully set forth in TLC’s Memorandum in Support, Defendants have failed to

seek leave of Court to file their out-of-time amendment, and cannot show good cause as to why

their amendment should be allowed at this late date. Accordingly, TLC respectfully requests that

the Court strike the First Amended Answer to Second Amended Complaint and

Counterclaims/Third-Party Claims filed by Defendants (Rec. Doc. 108) and take up the Motion to

Dismiss originally filed by TLC.




                                 [SIGNATURE PAGE FOLLOWS]




  1
    Out of an abundance of caution and in order to preserve their challenges to personal jurisdiction
  pursuant to Rule 12(b)(2), Third Party Defendants John Sloan, Milton Grimes, Maren Chaloupka,
  J.R. Clary, Jr., Dana Cole, and Anne Valentine do not join this Motion. However, they are
  unopposed to the relief it seeks.
                                                     1
PD.30393207.1
         Case 1:20-cv-00080-JMC Document 116 Filed 12/14/20 Page 3 of 4




                                      Respectfully submitted,

                                      THE TRIAL LAWYERS COLLEGE

                                      /s/ Christopher K. Ralston
                                     Christopher K. Ralston, (La. Bar #26706)
                                     (Admitted pro hac vice)
                                     Lindsay Calhoun, (La. Bar #35070)
                                     (Admitted pro hac vice)
                                     James Gilbert, (La. Bar # 36468)
                                     (Admitted pro hac vice)
                                     Phelps Dunbar LLP
                                     Canal Place | 365 Canal Street, Suite 2000
                                     New Orleans, Louisiana 70130-6534
                                     Telephone: 504-566-1311
                                     Telecopier: 504-568-9130
                                     Email: ralstonc@phelps.com
                                            lindsay.calhoun@phelps.com
                                            james.gilbert@phelps.com

                                     and

                                     By: /s/ Patrick J. Murphy
                                     Patrick J. Murphy, WSB No. 5-1779
                                     Zara S. Mason, WSB No. 7-6267
                                     WILLIAMS, PORTER, DAY & NEVILLE,
                                     P.C.
                                     159 North Wolcott, Suite 400
                                     P.O. Box 10700
                                     Casper, WY 82602-3902
                                     Telephone: (307) 265-0700
                                     Facsimile: (307) 266-2306
                                     E-mail: pmurphy@wpdn.net
                                              zmason@wpdn.net


                                      ATTORNEYS FOR PLAINTIFF THE TRIAL
                                      LAWYERS COLLEGE AND THIRD PARTY
                                      DEFENDANTS JOHN SLOAN, MILTON
                                      GRIMES, MAREN CHALOUPKA, JAMES
                                      R. CLARY, JR., DANA COLE, AND ANNE
                                      VALENTINE




PD.30393207.1
         Case 1:20-cv-00080-JMC Document 116 Filed 12/14/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

                I hereby certify that true and correct copy of the foregoing document has been
  served electronically by transmission to an electronic filing service provider for service
  through the Court’s CM/ECF system to all counsel of record this 14th day of December, 2020.
  I further certify that a copy of the forgoing pleading has been sent to unrepresented parties
  Daniel Ambrose and John Joyce at their last known address via U.S. Mail or commercial
  courier.


                                     /s/ Christopher K. Ralston_____________
                                     Christopher K. Ralston




PD.30393207.1
